NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 9 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HECTOR D. MOLINA,                               No.    18-15599

                Petitioner-Appellant,           D.C. No. 4:16-cv-00207-JST

 v.

ROBERT W. FOX, Warden,                          MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon. S. Tigar, District Judge, Presiding

                             Submitted June 9, 2020**
                             San Francisco, California

Before: SMITH and HURWITZ, Circuit Judges, and ROYAL,*** District Judge.

      Hector Molina appeals the district court’s denial of his petition for a writ of

habeas corpus, filed pursuant to 28 U.S.C. § 2254, challenging two murder



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable C. Ashley Royal, Senior United States District Judge
for the Middle District of Georgia, sitting by designation.
convictions. We issued a certificate of appealability on the issue of whether the

convictions for the second-degree murder of Lisa Thayer (count eight) and first-

degree murder of Rico McIntosh (count nine), which were committed by Molina’s

co-conspirators while he was in custody, were supported by sufficient evidence.

We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review the district

court’s denial of a § 2254 motion de novo, Avena v. Chappell, 932 F.3d 1237,

1247 (9th Cir. 2019), and we affirm.

      An applicant is “entitled to habeas corpus relief if it is found that upon the

record evidence adduced at the trial no rational trier of fact could have found proof

of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324

(1979). In denying § 2254 habeas relief, the district court appropriately held under

the Antiterrorism and Effective Death Penalty Act that the California Court of

Appeal did not make an unreasonable determination of fact or apply Jackson

unreasonably in sustaining Molina’s murder convictions on counts eight and nine.

See Harrington v. Richter, 562 U.S. 86, 103 (2011).

      Considering the evidence in the light most favorable to the state, the

evidence presented at trial was sufficient for the jury to find the essential elements

of the two murder convictions under California conspiracy law beyond a

reasonable doubt. Jackson, 443 U.S. at 324. The jury heard sufficient evidence that

Molina was an active participant in an on-going conspiracy to murder rival gang


                                           2                                    18-15599
members which continued after he was arrested and from which he never

withdrew. See People v. Vega-Robles, 224 Cal. Rptr. 3d 19, 64-65 (Cal. Ct. App.

2017); see also People v. Smith, 337 P.3d 1159, 1166-67 (Cal. 2014). The jury

convicted Molina of the conspiracy to commit murder and assault (count four). The

evidence sufficiently showed that the murders in counts eight and nine were the

natural and probable consequences of that conspiracy. Molina does not challenge

the conspiracy conviction.

      Molina also claims that the first-degree murder of McIntosh was not a

natural or probable consequence of the conspiracy. But, because a target offense

for the unchallenged conspiracy conviction is murder, there is a sufficient

connection between his culpability and the perpetrator’s premeditative state. See

People v. Rivera, 184 Cal. Rptr. 3d 801, 805-06 & n.4 (Cal. Ct. App. 2015).

      AFFIRMED.




                                         3                                    18-15599